 In the Matter of Louis F. KLIPSTEIN AND JOHN U. BARR, A LOUISIANAPARTNERSHIP, DOING BUSINESS AS FEDERAL FIBRE MILLSandTExTILEWORKERS ORGANIZING COMMITTEECase No. R-1408SUPPLEMENTAL DECISIONANDORDEROctober 17, 1939On September 13, 1939, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ing.'The Direction of Election provided that an election by secretballot be conducted within fifteen (15) days from the date of theDirection among the production employees of John U. Barr, doingbusiness as Federal Fibre Mills,2 New Orleans, Louisiana, includingthe elevator man, the tester, the sweepers, shipping-department em-ployees, and the wasteworker, but excluding supervisory, office andclerical employees,machine-shop employees, oilers and watchmen,whose names appear on the pay roll of the Company immediatelypreceding the date of the Direction, and further, including employeeswithin the above-described unit who did not work during such pay-roll period because they were ill or on vacation or leave of absence,and employees who were then or have since been temporarily laid off,but excluding those who have since quit or been discharged for cause,to determine whether or not they desired to be represented by TextileWorkers Organizing Committee, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.On September 25, 1939, a stipulation was entered into between theattorneys for the Company and the representative of Textile Workers115 N.L. R. B. 256.2Louis F. Klipstein,whose name appears in the caption as one of the persons conductingthe Company business, died on August 4, 1939, while the case was pending before the Boardfor decision;John U. Barr,individually,has continued to conduct the Company businessunder the same firm name.The Board's decision ordered the filinginstanterof a stipula-tion embodying these facts,which was entered into between the parties on August 21, 1939,and directed an election among the employees of John U. Barr, doing business as FederalFibre Mills.16 N. L.R. B., No. 5.24 LOUIS F. KLIPSTEIN25'Union of America, which, by its terms, was made a part of the recordherein, and in which the parties recited that in May 1939, the nameof the Textile Workers-Organizing Committee was changed to Tex-tileWorkers Union of America, affiliated with the Congress of Indus-trialOrganizations, but agreed that the ballot to be used in theelection herein should carry the name Textile Workers OrganizingCommittee and not Textile Workers Union of America, and furtheragreed that all ballots which might be cast for Textile WorkersOrganizing Committee in said election should be considered as havingbeen cast for Textile Workers Union of America, and that the nameTextileWorkers Union of America should be substituted for thename Textile Workers Organizing Committee in the official record ofthis proceeding.The Board hereby orders the filinginstanterof saidstipulation.Pursuant to the Direction of Election, an election by secret ballotwas conducted on September 28, 1939, at New Orleans, Louisiana,under the direction and supervision of the Regional Director for theFifteenth Region (New Orleans, Louisiana).On September 30, 1939,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,issued an Election Report, copies of which were duly served upon theparties.No objections or exceptions to the Election Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote--------------------------------73Total number of votes cast----------------------------------71Total number of votes cast for Textile Workers OrganizingCommittee,affiliatedwith the Congress of IndustrialOrganizations---------------------------------------------29Total number of votes cast against Textile Workers Organiz-ing Committee, affiliated with the Congress of IndustrialOrganizations --------------------------------------------40Total number of challenged .ballots---------------------------2Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------0Total number of spoiled ballots------------------------------0The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees.Thepetition for investigation and certification of representatives of em-ployees of John U. Barr, doing business as Federal Fibre Mills,3 NewOrleans, Louisiana, will therefore be dismissed.See footnote 2,supra. 26'DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER.By virtue of Section 9 (c) of the National Labor Relations Act, 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2,IT IS HEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of John U. Barr, doing busi-ness asFederal Fibre Mills,4 New Orleans, Louisiana, filed by TextileWorkers Organizing Committee, be, and it hereby is, dismissed.4 See footnote2,supra.